

116 HR 2922 IH: Respond to the Needs in the Opioid War Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2922IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Kuster of New Hampshire (for herself, Mr. Fitzpatrick, Ms. Scanlon, Ms. Pingree, Ms. Stevens, Ms. Jackson Lee, Ms. Frankel, Mr. Trone, Mr. Tonko, Mr. Raskin, Ms. Brownley of California, Mr. Doggett, Mr. Pappas, Ms. Clark of Massachusetts, Mrs. Trahan, Mr. Welch, Mr. Castro of Texas, Mrs. Dingell, Ms. Shalala, Ms. Moore, Mr. McNerney, Mr. Moulton, Ms. Blunt Rochester, Mr. McGovern, Mr. Larson of Connecticut, Mr. Crow, Ms. Matsui, Ms. Kelly of Illinois, Ms. Barragán, Ms. Schakowsky, Mr. Veasey, and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Ways and Means, the Budget, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo address the opioid epidemic, and for other purposes.
	
 1.Short titleThis Act may be cited as the Respond to the Needs in the Opioid War Act or the Respond NOW Act. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Opioid Epidemic Response Fund
				Sec. 101. Opioid Epidemic Response Fund.
				Sec. 102. Substance Abuse and Mental Health Services Administration.
				Sec. 103. Centers for Disease Control and Prevention.
				Sec. 104. Food and Drug Administration.
				Sec. 105. National Institutes of Health.
				Sec. 106. Health Resources and Services Administration.
				Sec. 107. Administration for Children and Families.
				Title II—Additional Investments in Existing Programs To Respond to the Opioid Epidemic
				Sec. 201. Increase in funding for regional partnership grants.
				Sec. 202. Account for the State and Tribal Response to the Opioid Abuse Crisis.
				Title III—Expanding Access to Treatment Services
				Sec. 301. Eliminating time limitation for nurse practitioners, clinical nurse specialists,
			 certified registered nurse anesthetists, certified nurse midwives, and
			 physician assistants To be qualifying practitioners.
				Sec. 302. Coverage of methadone under Medicare part B.
			
		IOpioid Epidemic Response Fund
			101.Opioid Epidemic Response Fund
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall use any funds appropriated pursuant to the authorization of appropriations under subsection (c) to carry out the programs and activities described in subsection (d) to address the opioid and substance use epidemic. Such funds shall be in addition to any funds which are otherwise available to carry out such programs and activities.
				(b)Opioid Epidemic Response Fund
 (1)Establishment of accountThere is established in the Treasury an account, to be known as the Opioid Epidemic Response Fund (referred to in this section as the Fund), for purposes of funding the programs and activities described in subsection (d).
 (2)TransferFor each of fiscal years 2020 through 2024, $5,000,000,000 shall be transferred to the Fund from the general fund of the Treasury.
 (3)Amounts depositedAny amounts transferred under paragraph (2) shall remain unavailable in the Fund until such amounts are appropriated pursuant to subsection (c).
					(c)Appropriations
 (1)Authorization of appropriationsFor the period of fiscal years 2020 through 2024, there is authorized to be appropriated from the Fund to the Department of Health and Human Services, for the purpose of carrying out the programs and activities described in subsection (d), an amount not to exceed the total amount transferred to the Fund under subsection (b)(2), to remain available until expended.
 (2)Offsetting future appropriationsFor any of fiscal years 2020 through 2024, for any discretionary appropriation to the Department of Health and Human Services (or any agency therein) pursuant to the authorization of appropriations under paragraph (1) for the purpose of carrying out the programs and activities described in subsection (d), the total amount of such appropriations for the applicable fiscal year (not to exceed the total amount remaining in the Account) shall be subtracted from the estimate of discretionary budget authority and the resulting outlays for any estimate under the Congressional Budget and Impoundment Control Act of 1974 or the Balanced Budget and Emergency Deficit Control Act of 1985, and the amount transferred to the Fund shall be reduced by the same amount.
 (d)Programs and activitiesOf the total amount authorized to be appropriated from the Fund to the Department of Health and Human Services by subsection (c)(1), such amount shall be allocated as follows:
 (1)SAMHSAFor the Substance Abuse and Mental Health Services Administration to carry out programs and activities pursuant to section 102, $3,650,000,000 for each of fiscal years 2020 through 2024.
 (2)CDCFor the Centers for Disease Control and Prevention to carry out programs and activities pursuant to section 103, $500,000,000 for each of fiscal years 2020 through 2024.
 (3)FDAFor the Food and Drug Administration to carry out programs and activities pursuant to section 104, $65,000,000 for each of fiscal years 2020 through 2024.
 (4)NIHFor the National Institutes of Health to carry out programs and activities pursuant to section 105, $500,000,000 for each of fiscal years 2020 through 2024.
 (5)HRSAFor the Health Resources and Services Administration to carry out programs and activities pursuant to section 106, $235,000,000 for each of fiscal years 2020 through 2024.
 (6)ACFFor the Administration for Children and Families to carry out programs and activities pursuant to section 107, $50,000,000 for each of fiscal years 2020 through 2024.
					(e)Accountability and oversight
					(1)Work plan
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, a work plan including the proposed allocation of funds appropriated pursuant to the authorization of appropriations under sub­sec­tion (c) for each of fiscal years 2020 through 2024 and the contents described in subparagraph (B).
 (B)ContentsThe work plan submitted under subparagraph (A) shall include— (i)the amount of money to be obligated or expended out of the Fund in each fiscal year for each program and activity described in subsection (d); and
 (ii)a description and justification of each such program and activity. (2)Reports (A)Annual reportsNot later than October 1 of each of fiscal years 2020 through 2024, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, a report including—
 (i)the amount of money obligated or expended out of the Fund in the prior fiscal year for each program and activity described in subsection (d);
 (ii)a description of all programs and activities using funds provided pursuant to the authorization of appropriations under subsection (c); and
 (iii)how the programs and activities are responding to the opioid epidemic. (B)Additional reportsAt the request of the Committee on Health, Education, Labor, and Pensions or the Committee on Appropriations of the Senate, or the Committee on Energy and Commerce or the Committee on Appropriations of the House of Representatives, the Secretary of Health and Human Services shall provide an update in the form of testimony and any additional reports to the respective congressional committee regarding the allocation of funding under this section or the description of the programs and activities undertaken with such funding.
 (f)LimitationsNotwithstanding any transfer authority authorized by this Act or any appropriations Act, any funds made available pursuant to the authorization of appropriations under subsection (c) may not be used for any purpose other than the programs and activities described in subsection (d) to address the opioid and substance use epidemic.
 (g)SunsetThis section shall expire at the end of fiscal year 2029. 102.Substance Abuse and Mental Health Services AdministrationThe entirety of the funds made available pursuant to section 101(d)(1) shall be for carrying out subsections (b) and (c) of section 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note).
			103.Centers for Disease Control and Prevention
 (a)Addressing opioid use disorderThe entirety of the funds made available pursuant to section 101(d)(2) shall be for the Director of the Centers for Disease Control and Prevention, pursuant to applicable authorities in the Public Health Service Act (42 U.S.C. 201 et seq.), to continue and expand programs of the Centers for Disease Control and Prevention to address opioid use disorder, including by—
 (1)improving the timeliness and quality of data on the opioid epidemic, including improvement of— (A)data on fatal and nonfatal overdoses;
 (B)syndromic surveillance; (C)data on long-term sequelae (including neonatal abstinence syndrome); and
 (D)cause of death reporting related to substance abuse or opioid overdose; (2)expanding and strengthening evidence-based prevention and education strategies;
 (3)supporting responsible prescribing practices, including through development and dissemination of prescriber guidelines;
 (4)improving access to and use of effective prevention, treatment, and recovery support, including through grants and the provision of technical assistance to States and localities;
 (5)strengthening partnerships with first responders, including to protect their safety; (6)considering the needs of vulnerable populations;
 (7)addressing infectious diseases linked to the opioid crisis; (8)strengthening prescription drug monitoring programs; and
 (9)providing financial and technical assistance to State and local health department efforts to treat and prevent substance use disorder.
 (b)LimitationOf the funds made available pursuant to section 101(d)(2) for carrying out this section, not more than 20 percent may be used for intramural purposes.
 104.Food and Drug AdministrationThe entirety of the funds made available pursuant to section 101(d)(3) shall be for the Commissioner of Food and Drugs, pursuant to applicable authorities in the Public Health Service Act (42 U.S.C. 201 et seq.) or the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and other applicable law, to support widespread innovation in non-opioid and non-addictive medical products for pain treatment, access to opioid addiction treatments, appropriate use of approved opioids, and efforts to reduce illicit importation of opioids. Such support may include the following:
 (1)Facilitating the development of non-opioid and non-addictive pain treatments. (2)Advancing guidance documents for sponsors of non-opioid pain products.
 (3)Developing evidence to inform the potential for nonprescription overdose therapies. (4)Examining expanded labeling indications for medication-assisted treatment.
 (5)Conducting public education and outreach, including public workshops or public meetings, regarding the benefits of medication-assisted treatment, and approved non-opioid drug and device treatment options.
 (6)Exploring the expansion and possible mandatory nature of prescriber education regarding pain management and appropriate opioid prescribing through authorities under section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1).
 (7)Examining options to limit the duration of opioid prescriptions for acute pain, including through packaging options.
 (8)Increasing staff and infrastructure capacity to inspect and analyze packages at international mail facilities and pursue criminal investigations.
 105.National Institutes of HealthThe entirety of the funds made available pursuant to section 101(d)(4) shall be for the Director of the National Institutes of Health, pursuant to applicable authorities in the Public Health Service Act (42 U.S.C. 201 et seq.), to carry out activities related to—
 (1)accelerating research for addressing the opioid epidemic, including developing non-opioid medications and interventions, including non-addictive medications, to manage pain, as well as to treat and to prevent substance use disorders;
 (2)conducting and supporting research on which treatments (in terms of pain management as well as treating and preventing substance use disorders) are optimal for which patients; and
 (3)conducting and supporting research on creating longer-lasting or faster-acting antidotes for opioid overdose, particularly in response to the prevalence of fentanyl and carfentanyl overdoses.
 106.Health Resources and Services AdministrationThe entirety of the funds made available pursuant to section 101(d)(5) shall be for the Administrator of the Health Resources and Services Administration, pursuant to applicable authorities in titles III, VII, and VIII of the Public Health Service Act (42 U.S.C. 241 et seq.), to carry out activities that increase the availability and capacity of the behavioral health workforce. Such activities may include providing loan repayment assistance for substance abuse treatment providers.
 107.Administration for Children and FamiliesOf the funds made available pursuant to section 101(d)(6) for each of fiscal years 2020 through 2024—
 (1)$25,000,000 for each such fiscal year shall be for the Secretary of Health and Human Services to carry out title I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.); and
 (2)$25,000,000 for each such fiscal year shall be for the Secretary of Health and Human Services to carry out title II of such Act (42 U.S.C. 5116 et seq.).
				IIAdditional Investments in Existing Programs To Respond to the Opioid Epidemic
 201.Increase in funding for regional partnership grantsSection 436 of the Social Security Act (42 U.S.C. 629f) is amended— (1)in subsection (a), by striking $345,000,000 for each of fiscal years 2017 through 2021 and inserting $385,000,000 for each of fiscal years 2018 through 2024; and
 (2)in subsection (b)— (A)in paragraph (4)(A), by striking 2017 through 2021 and inserting 2018 through 2024; and
 (B)in paragraph (5), by striking $20,000,000 for each of fiscal years 2017 through 2021 and inserting $60,000,000 for each of fiscal years 2018 through 2024. 202.Account for the State and Tribal response to the opioid abuse crisisSection 1003(h) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended by striking $500,000,000 for each of fiscal years 2019 through 2021 and inserting $500,000,000 for fiscal years 2019 and $3,750,000,000 for each of fiscal years 2020 through 2023.
			IIIExpanding Access to Treatment Services
			301.Eliminating time limitation for nurse practitioners, clinical nurse specialists, certified
			 registered nurse anesthetists, certified nurse midwives, and physician
 assistants To be qualifying practitionersSection 303(g)(2)(G)(iii)(III) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(iii)(III)) is amended by striking for the period beginning on October 1, 2018, and ending on October 1, 2023,.
			302.Coverage of methadone under Medicare part B
 (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— (1)by striking and at the end of subparagraph (GG);
 (2)by adding and at the end of subparagraph (HH); and (3)by inserting after subparagraph (HH) the following new subparagraph:
						
 (II)methadone, if furnished or dispensed (including by prescription) in an oral form on or after January 1, 2019, to an individual for the purpose of maintenance or detoxification treatment by a physician or other practitioner who has in effect a registration or waiver under section 303(g) of such Act (21 U.S.C. 823(g)) to dispense methadone for such purpose;.
					(b)Payment
 (1)In connection with physician and supplier serviceSection 1842(o)(1) of the Social Security Act (42 U.S.C. 1395u(o)(1)) is amended by adding at the end the following new subparagraph:
						
 (H)In the case of methadone (as described in section 1861(s)(2)(II)), the amount provided under section 1847A for such drug..
 (2)Covered OPD serviceSection 1833(t)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iii)) is amended by inserting and methadone described in paragraph (2)(II) of such section after section 1861(s).
 (c)Budget neutralityThe Secretary of Health and Human Services shall implement the amendments made by this section in a manner such that—
 (1)estimated expenditures under the physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4) with application of such amendments are equal to estimated expenditures under such schedule without application of such amendments; and
 (2)estimated expenditures under the prospective payment system under section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) with application of such amendments made by this section are equal to estimated expenditures under such system without application of such amendments.
					